Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a method for generating human hemogenic endothelial cells with pan-myeloid potential comprising introducing into a human pluripotent stem cells an exogenous ETV2 or ERG protein and an GFI1 protein, and culturing under conditions that support expansion of hematopoietic cells, classified in C12N5/0647.
II. Claims 10-13, drawn to a method for generating human hemogenic endothelial cells with restricted erythroid, megakaryocytic, and macrophage potential comprising forcing expression in a human pluripotent stem cells an exogenous TAL1 protein and a GATA1 protein, and culturing under conditions that support expansion of hematopoietic cells, classified in C12N5/0647.
III. Claims 14-20, drawn to a recombinant human pluripotent stem cell comprising one or more exogenous nucleic acid for expression of ETV2 or ERG protein and GFI1 protein and exogenous protein forms of said proteins, classified in C12N 5/0606; 0696.
IV. Claims 21 and 22, drawn to a kit comprising nucleic acids encoding ETV2 or ERG and GFI or viral vectors comprising said nucleic acids, classified in C12N 2740/16043.



Inventions I and II are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design and effect.  Group I and II have materially different steps because group I introduces exogenous ETV2 or ERG and GFI1 proteins, whereas group II forces expression of TAL1 and GATA1.  ETV2/ERG and GFI1 are proteins with different primary structures and functions than TAL1 and GATA1.  As such, groups I and II are distinct because the materially different steps demonstrate a materially different design between the two groups.  Further, the two method produce cells with different functions.  Group I produces a cell with pan-myeloid potential.  In contrast, Group II produces a cell with restricted erythroid, megakaryocytic, and macrophage potential.  Thus the two different methods have materially different effects because they produce to cells types with distinctly different functional properties.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, while the .
Inventions I and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, while the kit of group IV can be used with the method of group I, the kit is not required by the method and the method of group I can be accomplished by directly transfecting proteins.
Inventions II and III are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the pluripotent cell of group III would not be used in the method of group II because the pluripotent cell comprises exogenous proteins ETV2/ERG and GFI1, which are not the introduced or forcibly expressed proteins needed for the method of group II.
Inventions II and IV are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the kit of group IV comprises nucleic acids encoding proteins that are not used in the method of group II and result in a different cell type than that of the method of group II.  As such, the kit of group IV would not be used with the method of group II.

III and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design.  Group III is a living cell comprising multiple organelles and multiple chemical component.  In contrast, group IV is a kit with the structural components of non-living nucleic acids and non-living viruses comprising said nucleic acids.  Thus the products of the two different groups are structurally distinct.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A search of the all the groups would requires a search of multiple, non-coextensive search terms across divergent classification and fields of search.  As such, a consideration of all the groups would be a serious search burden to the Office.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545.  The examiner can normally be reached on M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/           Primary Examiner, Art Unit 1632